                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiff Deutsche Bank
                                                                 National Trust Company, as Trustee for the
                                                             8   Holders of Harborview 2005-14 Trust
                                                             9
                                                                                               UNITED STATES DISTRICT COURT
                                                            10

                                                            11                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   DEUTSCHE BANK NATIONAL TRUST                        Case No.: 2:16-cv-02174-KJD-NJK
                                                                 COMPANY, AS TRUSTEE FOR THE
                      LAS VEGAS, NEVADA 89134




                                                            13   HOLDERS OF HARBORVIEW 2005-14
AKERMAN LLP




                                                                 TRUST,                                              STIPULATION AND ORDER TO EXTEND
                                                            14                                                       DEADLINE TO OPPOSE MOTIONS FOR
                                                                                        Plaintiff,                   SUMMARY JUDGMENT [ECF NOS. 62
                                                            15                                                       and 63]
                                                                 vs.
                                                            16
                                                                 PACIFIC SUNSET VILLAGE HOMEOWNERS
                                                            17   ASSOCIATION; 2995 E. SUNSET RD. UN.
                                                                 103 TRUST; SATICOY BAY LLC, SERIES
                                                            18   2995 E. SUNSET ROAD UNIT 103; and
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            19
                                                                                        Defendants.
                                                            20

                                                            21            Plaintiff Deutsche Bank National Trust Company, as Trustee for the Holders of Harborview
                                                            22   2005-14 Trust (Deutsche Bank) and defendant 2995 E. Sunset Rd. Un. 103 Trust and Saticoy Bay
                                                            23   LLC Series 2995 E. Sunset Road Unit 103 (Saticoy) respectfully submit the following stipulation to
                                                            24   allow all parties twenty one additional days to oppose the pending summary judgment motions, ECF
                                                            25   Nos. 62 and 63.
                                                            26            Deutsch Bank and Saticoy Bay filed their respective renewed summary judgment motions on
                                                            27   July 8, 2019. (ECF Nos. 62 and 63.) Oppositions are due July 29, 2019. The parties shall have until
                                                            28   August 19, 2019 to file their oppositions.
                                                                                                                 1
                                                                 49571963;1
                                                             1            The parties make this stipulation to allow all parties additional time to prepare their

                                                             2   opposition briefing. This is the parties' first request to extend the opposition briefing deadlines.

                                                             3   This stipulation is not made to cause delay or prejudice to any party.

                                                             4            DATED July 29, 2019.

                                                             5
                                                                 AKERMAN LLP                                        LAW OFFICES OF MICHAEL F. BOHN, ESQ.
                                                             6                                                      LTD.

                                                             7   /s/ Jared M. Sechrist                              /s/ Michael F. Bohn
                                                                 MELANIE D. MORGAN, ESQ.                            MICHAEL F. BOHN, ESQ.
                                                             8   Nevada Bar No. 8215                                Nevada Bar No. 1641
                                                             9   JARED M. SECHRIST, ESQ.                            ADAM R. TRIPPIEDI, ESQ.
                                                                 Nevada Bar No. 10439                               Nevada Bar No. 12294
                                                            10   1635 Village Center Circle, Suite 200              2260 Corporate Circle, Suite 480
                                                                 Las Vegas, Nevada 89134                            Henderson, Nevada 89074
                                                            11
                                                                 Attorneys for Deutsche Bank National Trust Attorney for 2995 E. Sunset Rd.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Company, as Trustee for the Holders of Un. 103 Trust and Saticoy Bay LLC Series
                                                                 Harborview 2005-14 Trust                   2995 E. Sunset Road Unit 103
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14
                                                                                                               IT IS SO ORDERED.
                                                            15

                                                            16
                                                                 Dated: August 5, 2019
                                                            17                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                                               Case No.: 2:16-cv-02174-KJD-NJK
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 49571963;1
